Exhibit 10.8

LBI HOLDINGS I, INC.

THIRD AMENDMENT TO

SECURITIES PURCHASE AGREEMENT AND

SUBORDINATION AND INTERCREDITOR AGREEMENT

THIS THIRD AMENDMENT TO SECURITIES PURCHASE AGREEMENT, AND SUBORDINATION AND
INTERCREDITOR AGREEMENT (this “Amendment”) is dated as of May 8, 2006 and
entered into by and among LBI Holdings I, Inc., a California corporation (the
“Company”), the several purchasers (individually, a “Purchaser,” and
collectively, the “Purchasers”) listed on the signature pages hereof, and for
purposes of Sections 2, 3, 4A and 5 only, Credit Suisse, Cayman Islands Branch,
individually and as administrative agent for the lenders (the “Revolving Credit
Agent”) under the Amended and Restated Credit Agreement dated as of May 8, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”), and Credit Suisse, Cayman Islands Branch,
individually and as administrative agent for the lenders (the “Term Loan Agent”)
under the Amended and Restated Term Loan Agreement dated as of May 8, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”, and together with the Revolving Credit Agreement, the
“Senior Loan Agreement”), each as a successor administrative agent to Credit
Suisse First Boston.

This Amendment is made with reference to that certain Securities Purchase
Agreement dated as of March 20, 2001 and entered by and among the Company and
the Purchasers, as amended by the First Amendment to Securities Purchase
Agreement, Warrant Agreement and Subordination and Intercreditor Agreements
dated July 9, 2002 and the Second Amendment to Securities Purchase Agreement,
Warrant Agreement and Subordination and Intercreditor Agreements dated
October 10, 2003 (as so amended, the “Purchase Agreement”; as further amended
hereby, the “Amended Purchase Agreement”), that certain Warrant Agreement dated
as of March 20, 2001 and entered by and among the Company and the Purchasers, as
amended by the First Amendment to Securities Purchase Agreement, Warrant
Agreement and Subordination and Intercreditor Agreements dated July 9, 2002 and
the Second Amendment to Securities Purchase Agreement, Warrant Agreement and
Subordination and Intercreditor Agreements dated October 10, 2003 (as so
amended, the “Amended Warrant Agreement”), and that certain Subordination and
Intercreditor Agreement dated as of March 20, 2001 and entered by and among the
Company, the Purchasers and Fleet National Bank, as predecessor administrative
agent, as amended by the First Amendment to Securities Purchase Agreement,
Warrant Agreement and Subordination and Intercreditor Agreements dated July 9,
2002 and the Second Amendment to Securities Purchase Agreement, Warrant
Agreement and Subordination and Intercreditor Agreements dated October 10, 2003
(as so amended, the “Senior Lenders Intercreditor Agreement”; as further amended
hereby, the “Amended Intercreditor Agreement” and together with the Amended
Purchase Agreement and the Amended Warrant Agreement, the “Amended Agreements”).



--------------------------------------------------------------------------------

Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Purchase Agreement.

RECITALS

WHEREAS, the Company and the Purchasers have previously entered into the
Purchase Agreement, pursuant to which the Company sold to the Purchasers
(i) Notes in an original aggregate principal amount of $30,000,000 and
(ii) Warrants to purchase a certain number of shares of the Company’s Common
Stock;

WHEREAS, simultaneously herewith, (i) the Company and certain of its Affiliates,
the Revolving Credit Agent and certain other lenders and agents party thereto
are entering into an Amended and Restated Credit Agreement and (ii) certain
Affiliates of the Company, the Term Loan Agent and certain other lenders and
agents party thereto are entering into a Term Loan Agreement, which collectively
amend and restate the Senior Loan Agreement, as in effect on the date hereof;
and

WHEREAS, the parties hereto desire to amend, to the extent they are a party
thereto, the Purchase Agreement and the Senior Lenders Intercreditor Agreement
on the terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE PURCHASE AGREEMENT

 

  1.1 Amendment to Article I: Definitions.

Article I of the Purchase Agreement is hereby amended by deleting the definition
of “Senior Loan Agreement” therefrom in its entirety and substituting the
following therefor:

“Senior Loan Agreement” means the Credit Agreement dated as of March 20, 2001,
among LBI Holdings II, Inc., as the borrower, the guarantors party thereto and
Fleet National Bank, as administrative agent, Union Bank of California, N.A. as
syndication agent, and CIT Lending Services Corporation and General Electric
Capital Corporation as co-documentation agents, and the other lenders party
thereto from time to time, as amended from time and as further amended and
restated by the Amended and Restated Credit Agreement dated as of July 9, 2002
among LBI Media, as the borrower, the guarantors party thereto and Fleet
National Bank, as administrative agent, General Electric Capital Corporation and
U.S. Bank, N.A., as co-syndication agents, CIT Lending Services Corporation and
SunTrust Bank, as co-documentation agents, and the other lenders party thereto
from time to time, as amended from time to time and as further amended and
restated by the Amended and Restated Credit Agreement dated as of June 11, 2004
among LBI Media, as the borrower, the guarantors party thereto, Credit Suisse
First Boston, as administrative agent and lead arranger, and the other lenders
party thereto from time to time, as amended from time to time, and as further
amended and restated by both (i) the Amended and Restated Credit Agreement dated
as of May 8, 2006 among LBI Media, as the borrower, the guarantors party
thereto, Credit Suisse Securities

 

2



--------------------------------------------------------------------------------

(USA) LLC and Wachovia Capital Markets, LLC, as joint lead arrangers, Wachovia
Bank, N.A. and Harris Nesbitt, as co-syndication agents, Union Bank of
California, N.A., as documentation agent, Credit Suisse, Cayman Islands Branch,
as administrative agent, and Credit Suisse, Cayman Islands Branch, as collateral
agent, and the other agents and lenders party thereto from time to time (the
“Revolving Credit Agreement”) and (ii) the Amended and Restated Term Loan
Agreement dated as of May 8, 2006 among LBI Media, as the borrower, the
guarantors party thereto, Credit Suisse Securities (USA) LLC and Wachovia
Capital Markets, LLC, as joint lead arrangers, Wachovia Bank, N.A. and Harris
Nesbitt, as co-syndication agents, Union Bank of California, N.A., as
documentation agent, Credit Suisse, Cayman Islands Branch, as administrative
agent, and Credit Suisse, Cayman Islands Branch, as collateral agent, and the
other agents and lenders party thereto from time (the “Term Loan Agreement”),
and any other replacement or successor agreement governing Indebtedness incurred
to refund or refinance the borrowings and commitments then outstanding or
permitted to be outstanding under the Revolving Credit Agreement or the Term
Loan Agreement, in whole or in part, in each case together with any related
notes, guarantees, and collateral documents executed from time to time in
connection therewith, and in each case as amended, modified, supplemented,
extended, restated, renewed, refunded, restructured, replaced or refinanced (in
whole or in part), including any of the foregoing which increases the amount of
Indebtedness thereunder, from time to time, whether by the same or any other
agent, lender or group of lenders.

 

  1.2 Amendments to Article VII: Affirmative and Negative Covenants

A. Section 7.2 of the Purchase Agreement is hereby amended by deleting the
reference to “Section 6.5 of the Senior Loan Agreement, as such section exists
as of October 10, 2003” contained therein and substituting “Section 6.5 of each
of the Revolving Credit Agreement and the Term Loan Agreement, as such section
exists as of May 8, 2006” therefor.

B. Section 7.5 of the Purchase Agreement is hereby amended by deleting the
phrase “on October 10, 2003” appearing in Section 7.5(i) thereof, and
substituting therefor “on May 8, 2006”.

 

  1.3 Amendment to Article VIII: Delivery of Information

Section 8.1 of the Purchase Agreement is hereby amended by deleting the
reference to “as permitted by Section 7.15 of the Senior Loan Agreement as such
provision is in effect on October 10, 2003” contained therein and substituting
“as permitted by Section 7.15 of the Revolving Credit Agreement as such
provision is in effect on May 8, 2006” therefor.

 

  1.4 Amendment to Article IX: Defaults

Article IX of the Purchase Agreement is hereby amended by (i) deleting the
reference to “October 10, 2003” contained in subsection (e) and substituting
“May 8, 2006”.

 

3



--------------------------------------------------------------------------------

Section 2. AMENDMENTS TO THE SENIOR LENDERS INTERCREDITOR AGREEMENT

 

  2.1 Amendments to Section 1: Certain Definitions

Section 1.1 of the Senior Lenders Intercreditor Agreement is hereby amended by
deleting the phrase “as further amended, amended and restated” and substituting
therefor the phrase “as amended and restated by the Amended and Restated Credit
Agreement dated as of June 11, 2004 among LBI Media, Inc. (formerly known as LBI
Holdings II, Inc.), as the borrower, the guarantors party thereto, Credit Suisse
First Boston, as administrative agent and lead arranger, and the other lenders
party thereto from time to time, as amended and restated by the Amended and
Restated Credit Agreement dated as of May 8, 2006 among LBI Media, Inc.
(formerly known as LBI Holdings II, Inc.), as the borrower, the guarantors party
thereto, Credit Suisse Securities (USA) LLC and Wachovia Capital Markets, LLC,
as joint lead arrangers, Wachovia Bank, N.A. and Harris Nesbitt, as
co-syndication agents, Union Bank of California, N.A., as documentation agent,
Credit Suisse, Cayman Islands Branch, as administrative agent, and Credit
Suisse, Cayman Islands Branch, as collateral agent, and the other lenders party
thereto from time to time and the Amended and Restated Term Loan Agreement dated
as of May 8, 2006 among LBI Media, Inc. (formerly known as LBI Holdings II,
Inc.), as the borrower, the guarantors party thereto, Credit Suisse Securities
(USA) LLC and Wachovia Capital Markets, LLC, as joint lead arrangers, Wachovia
Bank, N.A. and Harris Nesbitt, as co-syndication agents, Union Bank of
California, N.A., as documentation agent, Credit Suisse, Cayman Islands Branch,
as administrative agent, and Credit Suisse, Cayman Islands Branch, as collateral
agent, and the other lenders party thereto from time, as further amended,
amended and restated,”.

 

  2.2 Amendments to Section 3: Terms of Subordination

Section 3.6(b) of the Senior Lenders Intercreditor Agreement is hereby amended
by deleting each of the two references to “(as in effect on October 10, 2003)”
appearing in clause (i) and (ii) thereof and substituting therefor in each
instance the phrase “(as in effect on May 8, 2006)”.

Section 3. CONDITIONS TO EFFECTIVENESS

Sections 1, 2 and 5E of this Amendment shall become effective only upon delivery
by each of Company, the Revolving Credit Agent, the Term Loan Agent and Majority
Purchasers to the Company and to Alta Communications VIII, L.P., as agent for
each of the Purchasers, executed copies of this Amendment (the date of
satisfaction of such condition being referred to herein as the “Third Amendment
Effective Date”).

Section 4. REPRESENTATIONS AND WARRANTIES

A. By All Parties. In order to induce each of the other parties hereto to enter
into this Amendment, each party hereto represents and warrants to each of the
other parties hereto that the following statements are true, correct and
complete:

(i) Corporate Power and Authority. Such party has all requisite corporate or
partnership power and authority to enter into this Amendment and to carry out
the

 

4



--------------------------------------------------------------------------------

transactions contemplated by, and perform its obligations under, this Amendment
and the Amended Agreements.

(ii) Authorization of Agreements. The execution and delivery of this Amendment
and the performance of this Amendment and the Amended Agreements have been duly
authorized by all necessary corporate or partnership action on the part of such
party.

(iii) No Conflict. The execution and delivery by such party of this Amendment
and the performance by such party of this Amendment and the Amended Agreements
do not and will not (i) violate any provision of any law or any governmental
rule or regulation applicable to such party, the articles and bylaws or the
partnership agreement or any other organizational documents of such party, or
any order, judgment or decree of any court or other agency of the government of
the United States binding on such party, (ii) conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such party, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
party, or (iv) require any approval of stockholders or any approval or consent
of any Person under any contractual obligation of such party, except where
applicable approvals or consents have been obtained.

(iv) Governmental Consents. The execution and delivery by such party of this
Amendment and the performance by such party of this Amendment and the Amended
Agreements do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any U.S. federal,
state, provincial or other governmental authority or regulatory body.

(v) Binding Obligation. This Amendment has been duly executed and delivered by
such party and this Amendment and the Amended Agreements are the legally valid
and binding obligations of such party enforceable against such party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

B. By the Purchasers. In order to induce each of the other parties hereto to
enter into this Amendment, each Purchaser party hereto represents and warrants
to each of the other parties hereto that the following statements are true,
correct and complete: (i) the execution by the Majority Purchasers of this
Amendment constitutes the requisite approval of the Purchasers necessary to
amend the Amended Agreements, as contemplated by this Amendment, including but
not limited to approval as “Majority Purchasers” under the Purchase Agreement;
(ii) with such approval, each Purchaser is bound by this Amendment (including
amendments to each of the Amended Agreements), whether or not such Purchaser is
a party hereto; (iii) collectively, Alta Communications VIII, L.P., Alta-Comm
VIII S By S, LLC, Alta Communications VIII-B, L.P., and Alta VIII Associates,
LLC constitute “Majority Purchasers” under the Purchase Agreement; and (iv) each
Purchaser is the original Purchaser under the Securities Purchase Agreement and
each Purchaser is a lender actively and regularly engaged in the business of
making loans.

 

5



--------------------------------------------------------------------------------

Section 5. MISCELLANEOUS

A. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

B. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

C. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Signatures sent by fax or PDF file shall constitute originals.

D. Expenses. The Company acknowledges that all costs, fees and expenses as
described in Section 12.1 of the Purchase Agreement incurred by the Purchasers
and one counsel for the Purchasers with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of the
Company. The Company shall concurrently with the execution and delivery of this
Amendment pay all accrued and unpaid fees of Edwards Angell Palmer & Dodge LLP,
counsel to the Purchasers, for which invoices shall have been received by
Company on or prior to the Third Amendment Effective Date.

E. Consent to Amended Agreements. Credit Suisse hereby consents to this
Amendment and the amendments and modifications to the Amended Agreements
effected by this Amendment.

F. Ratification and Confirmation. Except as specifically amended by this
Amendment and the Third Confirmation of Subordination Agreements dated as of
May 8, 2006 among the parties hereto and Credit Suisse, Cayman Islands Branch,
as Collateral Agent, (i) the Purchase Agreement, (ii) the Senior Lenders
Intercreditor Agreement, (iii) Warrant Agreement, (iv) each Note and (v) each
Warrant shall remain in full force and effect and are hereby ratified and
confirmed. Each of the Purchasers hereby acknowledges and confirms, for the
benefit of Credit Suisse, the lenders under the Senior Loan Agreement and their
respective successors and assigns, that all Indebtedness of the Credit Parties
(as defined in the Senior Loan Agreement) to the administrative agent and such
lenders under the Senior Loan Agreement (as defined in this Amendment) or any
other Loan Documents, whether relating to principal, interest (including,
without limitation, interest that accrues after the commencement of any
bankruptcy proceeding by or against any Credit Party or any of its subsidiaries
and affiliates), premium and termination fees, expenses or other amounts due
from time to time under the Loan Documents, shall constitute “Senior
Indebtedness” under the Amended Intercreditor Agreement.

[Remainder of page intentionally left blank; signature pages to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

COMPANY: LBI HOLDINGS I, INC. By:  

/s/ Lenard D. Liberman

  Lenard D. Liberman   Executive Vice President and Secretary PURCHASERS: ALTA
COMMUNICATIONS VIII, L.P. By:   Alta Communications VIII Managers, LLC,   its
General Partner By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy, Member ALTA-COMM VIII S BY S, LLC By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy, Member ALTA COMMUNICATIONS VIII-B, L.P. By:   Alta
Communications VIII Managers, LLC, its General Partner By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy, Member ALTA VIII ASSOCIATES, LLC By:   Alta
Communications, Inc. By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy, VP Finance

[Signature Page to Third Amendment to Securities Purchase Agreement and

Subordination and Intercreditor Agreement]

 

S-1



--------------------------------------------------------------------------------

BANCBOSTON INVESTMENTS INC. By:  

/s/ Mala D. Heymann

Name:   Mala D. Heymann     Title:   Managing Director     UNIONBANCAL EQUITIES,
INC. By:  

/s/ Jean-Pierre Knight

   

/s/ Kevin Sampson

Name:   Jean-Pierre Knight     Kevin Sampson Title:   Vice President     Senior
Vice President

CALIFORNIA STATE TEACHERS’

RETIREMENT SYSTEM

By:  

/s/ Richard Rose

Name:   Richard Rose     Title:   Portfolio Manager    

[Signature Page to Third Amendment to Securities Purchase Agreement and

Subordination and Intercreditor Agreement]

 

S-2



--------------------------------------------------------------------------------

For purposes of Sections 2, 3, 4A and 5 only:

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, individually and as Revolving Credit

Agent

By:  

/s/ Bill O’Daly

   

/s/ Mikhail Faybusovich

Name:   Bill O’Daly     Mikhail Faybusovich Title:   Director     Associate

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, individually and as Term Loan Agent

By:  

/s/ Bill O’Daly

   

/s/ Mikhail Faybusovich

Name:   Bill O’Daly     Mikhail Faybusovich Title:   Director     Associate

[Signature Page to Third Amendment to Securities Purchase Agreement and

Subordination and Intercreditor Agreement]

 

S-3